Exhibit 10.3
JEFFERIES GROUP, INC.
2003 Incentive Compensation Plan, as Amended and Restated
Restricted Stock Units Agreement
This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
___(the “Grant Date”) by Jefferies Group, Inc., a Delaware corporation (the
“Company”), to ___ (“Employee”) of Restricted Stock Units (the “Units”),
including rights to Dividend Equivalents as specified herein, as follows:

     
Number granted:
  ___ Units
 
   
How Units Vest:
  ___% of the Units, if not previously forfeited, will vest on each of ___,
provided that Employee continues to be employed by the Company or a subsidiary
on each vesting date (each, a “Stated Vesting Date”). In addition, if not
previously forfeited, the Units will become vested earlier upon the occurrence
of certain events relating to Termination of Employment to the extent provided
in Section 4 of the Terms and Conditions of Restricted Stock Units attached
hereto (the “Terms and Conditions”). The terms “vest” and “vesting” mean that
the Units have become non-forfeitable, except for forfeitures specified under
Section 7.4 of the Plan. If Employee has a Termination of Employment prior to
the Stated Vesting Date and the Units are not otherwise deemed vested by that
date, the Units will be immediately forfeited except as otherwise provided in
Section 4 of the Terms and Conditions.
 
   
Settlement:
  Settlement of vested Units will occur on ___, or as promptly as possible upon
the death or Termination of Employment due to the Disability of Employee or
Termination of Employment by the Company not for Cause following a Change in
Control, except settlement shall be deferred in certain cases in accordance with
Section 8(a) of the Terms and Conditions (the “Settlement Date”). Units granted
hereunder will be settled by delivery of one Share for each Unit being settled
(together with any cash or Shares resulting from Dividend Equivalents). Any
settlement required to be made “promptly” under this Agreement shall in all
cases be made not later than 60 days after the event that triggers such
settlement.

     The Units are subject to the terms and conditions of the 2003 Incentive
Compensation Plan, as amended and restated (the “Plan”), and this Agreement,
including the Terms and Conditions attached hereto. The number of Units, the
kind of shares deliverable in settlement of Units, and other terms relating to
the Units are subject to adjustment in accordance with Section 5 of the Terms
and Conditions and Section 5.3 of the Plan.
     Employee acknowledges and agrees that (i) Units are nontransferable, except
as provided in Section 3 of the Terms and Conditions and Section 9.2 of the
Plan, (ii) Units, and certain amounts of gain realized upon settlement of Units,
are subject to forfeiture, whether during employment or following a Termination
of Employment, in the event Employee fails to meet applicable requirements
relating to non-solicitation, confidentiality, and related matters with respect
to the Company and its subsidiaries and affiliates (together, “Group,” and each
entity included in Group being a “Group Entity”), as set forth in Section 7.4 of
the Plan and (iii) sales of shares delivered in settlement of Units will be
subject to the Company’s policies regulating trading by employees if the
recipient is then an employee of the Company.

 



--------------------------------------------------------------------------------



 



     Employee hereby accepts the Units described in this Agreement, and agrees
to be bound by the terms and administrative provisions set forth in the Plan and
this Agreement. Employee hereby further agrees that all the decisions and
determinations of the Committee shall be final and binding.
     IN WITNESS WHEREOF, JEFFERIES GROUP, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

          Employee   JEFFERIES GROUP, INC.
 
       
 
  By:    
 
[Employee Name]
     
 

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Units granted to Employee
by JEFFERIES GROUP, INC. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement to
which these Terms and Conditions are attached (and of which these Terms and
Conditions form a part). Certain terms of the Units, including the number of
Units granted, vesting date(s) and Settlement Date, are set forth on the
preceding pages, referred to as the Cover Page in these Terms and Conditions.
The Cover Page and these Terms and Conditions are collectively referred to as
the “Agreement.”
     1. General. The Units are granted to Employee under the Company’s 2003
Incentive Compensation Plan, as amended and restated (the “Plan”). A copy of the
Plan and information regarding the Plan, including documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, can be viewed and
printed out from the Company’s secure Intranet website, www.corp.jefferies.com
(go to Benefits & Policies, then to Retirement/Fidelity/401k, then to Plan
Documents and Related Items). All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern, otherwise,
the terms of this document shall prevail. By accepting the grant of the Units,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company’s
Compensation Committee (the “Committee”) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of the Employee
with respect to the Units.
     2. Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on Common Stock under Section 5 hereof (“Dividend Equivalents”).
     3. Nontransferability. Until Units are settled in accordance with the terms
of this Agreement, Employee may not sell, transfer, assign, pledge, margin or
otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
     4. Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Units in the event of Employee’s Termination of Employment
and/or occurrence of a post-termination Forfeiture Event (as defined below),
unless otherwise determined by the Committee (subject to Section 9(a) hereof):
     (a) Death or Disability. In the event of Employee’s death or Termination of
Employment due to Disability (as defined below), all Units then outstanding, if
not previously vested, will immediately vest, and all Units (if not previously
settled) will be settled in accordance with the settlement terms set out on the
Cover Page, giving effect to any valid deferral election of Employee then in
effect. The foregoing notwithstanding, any distribution resulting from a
Disability will be subject to the six-month delay rule in Section 8(a)(i), if
applicable. With respect to any RSUs which do not constitute a deferral of
compensation for purposes of Section 409A of the Internal Revenue Code (the
“Code”), only a termination elected by the Company will be deemed a Termination
of Employment due to Disability.

3



--------------------------------------------------------------------------------



 



     (b) Termination of Employment other than for Cause (and not subject to
Section 4(c)). In the event of Employee’s Termination of Employment (other than
a Termination not for Cause following a Change in Control or a Termination by
the Company for Cause), Units not previously vested shall not then be forfeited
provided that Employee executes a separation agreement and release in such form
as may be requested by the Company within 21 days (or such longer period as may
be required by law) (and provided further that any period of revocation required
by law has expired without Employee exercising his right to revoke his agreement
to the separation agreement and release), but thereafter all unvested Units
shall be forfeited if there occurs a Forfeiture Event prior to the Settlement
Date which would have applied in the absence of such Termination of Employment.
Upon such a Termination of Employment, the then-outstanding Units that are
vested at the date of Termination (if not already settled) and that become
vested thereafter will be settled in accordance with the settlement terms set
out on the Cover Page, giving effect to any valid deferral election of Employee
then in effect. A “Forfeiture Event” shall be deemed to occur if, following
Employee’s Termination of Employment other than a Termination by the Company for
Cause, Employee renders services for any organization or engages (either as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
or director) directly or indirectly, in any business which is or becomes
competitive with the Company, its subsidiaries or affiliates, or otherwise
engaged in conduct violating Section 7.4(a), 7.4(b) or 7.4(c) of the Plan.
However, following Employee’s Termination of Employment other than a Termination
by the Company for Cause, Employee shall be free to purchase stock or other
securities of an organization or business so long as it is listed upon a
recognized securities exchange or traded over-the-counter and such investment
does not represent a greater than five percent equity interest in the
organization or business. If Employee does not sign a separation agreement and
release within the time period requested by the Company (or signs and then
timely revokes his agreement to the separation agreement and release), all Units
which are not vested at the date of Termination will be forfeited.
     (c) Termination Following a Change in Control. If, following a Change in
Control, Employee’s employment is terminated not for Cause by the Company or its
successor, all of the then-outstanding Units not vested at the date of
Termination will immediately vest and will be settled promptly thereafter,
subject to the six-month delay rule in Section 8(a)(i), if applicable. If a
Change in Control occurs followed by Termination of Employment by the Company
not for Cause and a determination is made by the Company pursuant to
Sections 280G and 4999 of the Code that a “golden parachute” excise tax will be
payable in connection with compensation to Employee hereunder, Employee’s right
to accelerated vesting of the Units upon the Change in Control, to the extent
such right results in “parachute payments” (as such term is defined in Code
Section 280G), shall be limited to the extent just necessary to avoid the excise
tax. This limitation shall be applied in a manner that maximizes the number of
Units as to which accelerated vesting can apply (or, stated conversely, any
limitation on acceleration of vesting shall apply first to those Units with the
lengthiest remaining vesting period, which Units would result in the highest
“parachute payments”).
     (d) Termination by the Company for Cause. In the event of a Termination of
Employment by the Company for Cause, the portion of the then-outstanding Units
not vested at the date of Termination will be forfeited, and the portion of the
then-outstanding Units that is vested at the date of Termination (if not already
settled) will be settled on the Settlement Date specified on the Cover Page
unless forfeited pursuant to the provisions of Section 7.4 of the Plan, except
that any valid deferral election of Employee shall be given effect.
     (e) Certain Definitions. The following definitions apply for purposes of
this Agreement, whether or not Employee has an employment agreement or other
agreement with the Company, or any of its subsidiaries or affiliates (the
Company and any subsidiary or affiliate each being a “Group Entity”) containing
the same or similar defined terms:

4



--------------------------------------------------------------------------------



 



(i) “Cause” means Employee’s:
Neglect, failure or refusal to timely perform the duties of Employee’s
employment (other than by reason of a physical or mental illness or impairment),
or Employee’s gross negligence in the performance of his or her duties;
Material breach of any agreements, covenants and representations made in any
employment agreement or other agreement with the Company or any of its
subsidiaries or affiliates or violation of internal policies or procedures as
are in effect as of the date such action is taken, including but not limited to
the Company’s Code of Ethics, as amended from time to time;
Violation of any law, rule, regulation or by-law of any governmental authority
(state, federal or foreign), any securities exchange or association or other
regulatory or self-regulatory body or agency applicable to Employee, the
Company, its subsidiaries or affiliates or any material general policy or
directive of the Company, its subsidiaries or affiliates;
Conviction of, or plea of guilty or nolo contendere to, a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct, or any felony of any
nature whatsoever;
Failure to obtain or maintain any registration, license or other authorization
or approval that Employee is required to maintain or that the Company, its
subsidiaries or affiliates reasonably believes is required in order for Employee
to perform his or her duties, provided, however, that Employee shall be given
written notice of any such registration, license or other authorization or
approval that he or she is required to obtain and a reasonable period of time to
obtain such registration, license, or other authorization or approval; or
Willful failure to execute a directive of the board of directors of the Company
or any of its subsidiaries or affiliates, the Executive Committee of any of the
Company’s subsidiaries or affiliates, or Employee’s supervisor (unless such
directive would result in the commission of an act which is illegal or
unethical) or commission of an act against the directive of such Board, such
Executive Committee or Employee’s supervisor.
     (ii) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied after the Grant Date:
Any person (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as such term is modified in Section 13(d)), other than (i) an employee
plan established by the Company or any of its subsidiaries or (ii) any group of
Company employees holding shares subject to agreements relating to the voting of
such shares, becomes a beneficial

5



--------------------------------------------------------------------------------



 



owner, directly or indirectly, of more than 51% of the voting stock of the
Company;
The consummation of a merger or consolidation of the Company with any other
corporation or any other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company, if the holders of the
Company’s voting securities immediately prior to such transaction hold in the
aggregate less than a majority of the then outstanding voting securities of the
Company (or any successor company or entity) entitled to vote generally in the
election of the directors of the Company (or such other company or entity) after
such transaction;
The sale or disposition by the Company of all or substantially all of its assets
in which one person or more than one person acting as a group acquires assets
from the Company that have a total gross fair market value equal to more than
50% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition; or
A change in the composition of the Board of Directors of the Company such that
individuals who, as of the date of this agreement, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a member of the Board of
Directors of the Company subsequent to the date of this agreement whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board shall be considered as if that individual were a member of the
Incumbent Board.
     (iii) “Disability” means that Employee has commenced receipt of long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment.
     (iv) “Termination” or “Termination of Employment” means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity.
5. Dividend Equivalents and Adjustments.
     (a) Dividend Equivalents. Subject to Section 5(d), Dividend Equivalents
will be credited on Units (other than Units that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Units, to the extent and in the manner as follows:
     (i) Cash Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution paid on
each outstanding share of Common Stock at such payment date, divided by the Fair
Market Value of a share of Common Stock at the date of such crediting; provided,
however, that in the case of an extraordinary cash dividend or

6



--------------------------------------------------------------------------------



 



distribution the Company may provide for such crediting at the dividend or
distribution payment date instead of the last day of the calendar quarter.
     (ii) Non-Common Stock Dividends. If the Company declares and pays a
dividend or distribution on Common Stock in the form of property other than
shares of Common Stock, then a number of additional Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution
equal to the number of Units credited to the Account as of the record date for
such dividend or distribution multiplied by the Fair Market Value of such
property actually paid as a dividend or distribution on each outstanding share
of Common Stock at such payment date, divided by the Fair Market Value of a
share of Common Stock at such payment date.
     (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Units shall be credited to Employee’s Account as of the payment date
for such dividend or distribution or forward split equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
or split multiplied by the number of additional shares of Common Stock actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.
     (b) Adjustments. The number of Units credited to Employee’s Account shall
be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof, and any performance
conditions relating to the Units may be likewise adjusted in the discretion of
the Committee.
     (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash shall
be subject to the same risk of forfeiture (including Section 7.4 of the Plan) as
applies to the granted Unit and, if not forfeited, will be settled at the same
time as the granted Unit. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which
result from an ordinary dividend or distribution on Shares in the form of cash
shall not be subject to forfeiture and will be settled at the same time as the
granted Unit (or if the granted Unit is forfeited, then at the time the granted
Unit would have been settled if it were not forfeited). Units which directly or
indirectly result from Dividend Equivalents on or adjustments to a Unit granted
hereunder and which result from an extraordinary dividend or distribution on
Shares in the form of cash shall, unless otherwise determined by the Company at
the time of such extraordinary dividend or distribution, be subject to the same
risk of forfeiture (including additional forfeiture terms of Section 7.4 of the
Plan) as applies to the granted Unit and, if not forfeited, will be settled at
the same time as the granted Unit.
     (d) Changes to Manner of Crediting Dividend Equivalents. The provisions of
Section 5(a) notwithstanding, the Company may vary the manner and timing of
crediting dividend equivalents for administrative convenience, including, for
example, by crediting cash dividend equivalents rather than additional Units.

7



--------------------------------------------------------------------------------



 



     6. Additional Forfeiture Provisions. Employee agrees that, by signing this
Agreement and accepting the grant of the Units, the forfeiture conditions set
forth in Section 7.4 of the Plan shall apply to all Units hereunder and to gains
realized upon the settlement of the Units.
     7. Employee Representations and Warranties and Release. As a condition to
any non-forfeiture of the Units at or after Termination of Employment and to any
settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7.4(d) of the Plan and Section 7 above have been met,
and (ii) to execute a release of claims against the Company arising before the
date of such release, in such form as may be specified by the Company.
8. Other Terms Relating to Units.
(a) Deferral of Settlement; Compliance with Code Section 409A. Settlement of any
Unit, which otherwise would occur at the Settlement Date, will be deferred in
certain cases if and to the extent Employee is permitted to participate in the
Stock Option Gain and Stock Award Deferral Program or otherwise permitted to
defer the Units and Employee makes a valid deferral election relating to the
Units. Deferrals, whether elective or mandatory under the terms of this
Agreement, shall comply with requirements under Code Section 409A. Deferrals
will be subject to such other restrictions and terms as may be specified by the
Company prior to deferral. It is understood that Code Section 409A and
regulations thereunder may require any elective deferral to comply with
Section 409A(a)(4)(C). Other provisions of this Agreement notwithstanding, under
U.S. federal income tax laws and Treasury Regulations (including proposed
regulations) as presently in effect or hereafter implemented, with respect to
Units other than those which are excluded from being deemed deferrals of
compensation under 409A (i) a distribution in settlement of Units to Employee
triggered by a Termination of Employment will occur only if the Termination
constitutes a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) and, if at the time of such separation from service
Employee is a “specified employee” under Code Section 409A(a)(2)(B)(i) and a
delay in distribution is required in order that Employee will not be subject to
a tax penalty under Code Section 409A, such distribution in settlement of Units
will occur at the date six months after Termination of Employment; and (ii) any
rights of Employee or retained authority of the Company with respect to Units
hereunder shall be automatically modified and limited to the extent necessary so
that Employee will not be deemed to be in constructive receipt of income
relating to the Units prior to the distribution and so that Employee shall not
be subject to any penalty under Code Section 409A. Other provisions of this
Agreement notwithstanding, if a separation from service occurs within less than
six months before the fixed date specified as the Settlement Date and the
six-month delay rule would apply to a settlement triggered by such separation
from service, the settlement will not be made based on the separation from
service, but instead the settlement shall be made based on the fixed date
specified as the Settlement Date.
(b) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.
(c) Tax Withholding. Employee understands and acknowledges that certain amounts
must be withheld to satisfy federal, state, local, or foreign tax obligations
associated with the lapse of the risk of forfeiture and/or settlement of the
Units (“Withholdings”). Employee shall make arrangements satisfactory to the
Company, in advance of any event triggering a

8



--------------------------------------------------------------------------------



 



Withholding obligation on the part of the Company or a Group Entity that employs
Employee, to provide for payment of all applicable Withholdings. If Employee has
failed to make such arrangements or for any reason full payment of Withholdings
is not made by Employee under such arrangements, Employee expressly authorizes
the Company and any such Group Entity to (1) withhold the applicable amount of
Withholdings from any payment to Employee, including any payment relating to an
Award or any payroll or other payment, and/or (2) withhold shares deliverable in
settlement of the Units having a fair market value (as determined by the
Committee) equal to the amount of such tax liability required to be withheld as
Withholdings in connection with the event triggering Withholding. If the Company
or such Group Entity elects to withhold shares to satisfy any Withholding
obligation, the value of shares withheld shall not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities (interpreted in a manner consistent with applicable accounting
rules). This provision does not obligate the Company or any Group Entity to
withhold shares to satisfy Withholding obligations. The Company may specify a
reasonable deadline (for example, 90 days before lapse of Restrictions) by which
Employee must make separate arrangements for the payment of Withholdings.
     (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators, and successors of the parties. This
Agreement and the Plan, and any deferral election separately filed with the
Company relating to this Award, constitute the entire agreement between the
parties with respect to the Units, and supersede any prior agreements or
documents with respect thereto. No amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or materially impair the rights of
Employee with respect to the Units shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and, if Employee’s rights are being materially impaired, by Employee.
     (b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.
     (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.

9



--------------------------------------------------------------------------------



 



     (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
     (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the New York Stock Exchange, the Financial Industry
Regulatory Authority, or any other stock exchange or self-regulatory
organization, or any other obligation of the Company or Employee relating to the
Units or this Agreement.
     (f) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 520 Madison Avenue, 12th Floor, New York, NY
10022, attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

10